EXAMINER’S COMMENTS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendment filed on 09/14/2021. 
Claims 1, 9 and 16 have been amended. 
Claims 1- 20 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed on 09/14/2021, with respect to 35 U.S.C. 103 rejections of the independent claims  have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of the pending claims has been withdrawn. 

Allowable Subject Matter
Claims 1- 20 are allowed.

Reasons for Allowance

These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s arguments filed on 09/14/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records. Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 9 and 16.
The invention is generally directed towards calculating and validating payload size for packet, to be transmitted, of an application service based on packet size information. Regarding independent claims 1, 9 and 16, the prior arts of record fails to teach or fairly suggest a method, a system and computer program product for “…obtaining, by the first network device in response to receiving the request, packet size information that includes quality of service (QoS) information pertaining to an application service, a network protocol of the application service, a data type of the application service, and a number of communication channels used for the application service; calculating, by the first network device based on the packet size information, a payload size for packets to be transmitted by at least one of an end device or a second network device of the application service layer network that provides the application service; validating, by the first network device, the payload size with one or more third network devices in a network path between the end device and the second network device; transmitting, by the first network device to the end device based on successfully validating, a first message that includes the payload size;… calculating, …based on the packet size information, a payload size for packets to be transmitted… validating, …the payload size with one or more third network devices”.
The closest Prior Art, Andersson (US 20160277953), teaches acquire different types of monitoring data relate to available capacity, load, available and used resources, amount of used transmitter energy, code space, amount of end-points, and/or configured radio-bearers associated with the transport flows for the network transmission of the real time media flows [⁋ 0071], determine transport condition [Fig. 5, S104]. The transport conditions may be recommendation for transmission parameters to be used by at least one of the network connected device and the data transport node during transmission. transmission parameters include …packet size. step S104a, determine the determined transport conditions as a recommendation for transmission parameters to be used by at least one of the 
However, Andersson fails to teach "obtaining… packet size information that includes... a network protocol of the application service ... a number of communication channels used for the application service, … calculating,…based on the packet size information, a payload size for packets to be transmitted…; validating, …the payload size with one or more third network devices…" as recited in amended independent claims.
Prior Art. Lee (US 2009/0059929), teaches providing a high speed video stream service in a communication system, determining a maximum payload size transmittable at current Transmission Time Interval (TTI) based on the Serving Grans (SG) information indicating a power allocation to a UE through a Node B scheduling communicated in a control signal channel [⁋⁋ 0014, 0043, 0046].
However, Lee fails to teach “… calculating,…based on the packet size information, a payload size for packets to be transmitted…;” as recited in amended independent claims.
Prior Art., Thathapudi (US 2010/0322249), teaches routers, or other intermediate networking devices, along a route between the source device and a destination network device are configured to check the size of a received packet 
However, Thathapudi fails to teach “…validating, …the payload size with one or more third network devices…transmitting, …based on successfully validating, a first message that includes the payload size; …wherein the first message …transmitted before a session of the application service…begins." as recited in amended independent claims.
Therefore, the prior arts of record fails to teach or fairly suggest the particulars of the claims as a whole. Updated search could not find any further reference which singly or taken together disclose the particulars of the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448